Case 1:18-cv-00428-WES-LDA Document 34 Filed 05/11/20 Page 1 of 16 PageID #: 264



                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF RHODE ISLAND

 ___________________________________
                                    )
 JAIMIE SANTAGATA,                  )
                                    )
                                    )
           Plaintiff,               )
                                    )
      v.                            )
                                    )                 C.A. No. 18-428 WES
                                    )
 MINILUXE, INC.,                    )
                                    )
           Defendant.               )
 ___________________________________)


                            MEMORANDUM AND ORDER

 WILLIAM E. SMITH, District Judge.

       Before the Court is Defendant’s Motion to Dismiss Plaintiff’s

 Third Amended Complaint (“Def. Mot.”), ECF No. 22. For the reasons

 set forth below, Defendant’s Motion is GRANTED IN PART and DENIED

 IN PART.    Specifically, the Motion is GRANTED as to the Fair Labor

 Standards Act (“FLSA”) failure to pay claim in Count I, and as to

 Counts II and VI; it is DENIED as to the FLSA retaliation claim in

 Count I, and as to Counts III, IV, and V.

 I.   Background

       As set forth in her Complaint, Plaintiff Jaimie Santagata

 (“Plaintiff”),     a   licensed    cosmetologist,     began   working    for

 MiniLuxe, Inc. (“Defendant”) as a nail and wax technician in March

 2016, maintaining positive work performance. Third Am. Compl.
Case 1:18-cv-00428-WES-LDA Document 34 Filed 05/11/20 Page 2 of 16 PageID #: 265



 (“Compl.”) ¶¶ 10-12, ECF No. 18.           On June 27, 2018, she sent a

 letter   to   Defendant’s    corporate    office   complaining        about    the

 following: withholding of tip compensation, denial of lunchbreaks

 and other regular breaks, denial of compensation for working

 through such breaks as required by Defendant, and denial of time

 and one-half pay for holidays and Sundays worked.                Id. ¶¶ 14-21.

 Plaintiff’s     counsel   subsequently     sent    a     “formal    letter”    to

 Defendant on July 9, 2018.       Id. ¶ 22.

       On July 23, 2018, Plaintiff filed a Complaint in Rhode Island

 Superior Court regarding these grievances.             Id. ¶¶ 26; see Compl.,

 ECF   No.   1-1.     Plaintiff   alleges    she    was    then     subjected   to

 retaliatory behavior by Defendant, including: being wrongfully

 taken off the work schedule; having clients falsely informed that

 she was “not going to be available”; being “ostracized in the

 workplace” by other employees at management’s direction; being

 “ridiculed” and “mocked” by management for taking breaks in an

 attempt to make her quit her job. Id. ¶¶ 23-27.

       Plaintiff took medical leave from August 31, 2018 to October

 30, 2018, and she alleges that during that leave, management

 informed her clients that she “no longer worked for the company.”

 Id. ¶¶ 32-34.      She claims that upon her return she again confronted

 a hostile environment; specifically, that she received less “walk-

 in” priority than less tenured employees and was “subject[ed] to

 an unprovoked and malicious battery by her supervisor in the

                                       2
Case 1:18-cv-00428-WES-LDA Document 34 Filed 05/11/20 Page 3 of 16 PageID #: 266



 workplace” — all in an attempt to “impact [Plaintiff’s] income”.

 Id. ¶¶ 32-34.

        On November 8, 2019, Plaintiff was given a “Performance

 Improvement Review,” after which she left work sick.                    Id. ¶¶ 35-

 39.    Defendant viewed the situation differently, sending her a

 notice saying that she had “walked off the job.”                        Id. ¶ 40.

 Subsequently, Plaintiff wanted to return to work but heard nothing

 from Defendant. Id. In reviewing her application for unemployment

 benefits, the Rhode Island Department of Labor and Training held

 that Plaintiff was discharged, but not for any misconduct.                   Id.

        Plaintiff then brought this action alleging violations of the

 FLSA, 29 U.S.C. § 201 et seq.; the Rhode Island Minimum Wage Act,

 R.I. Gen. Laws § 28-12-1 et seq.; the Rhode Island Sunday Pay Act,

 R.I.    Gen.   Laws    §   25-3-3;    the       Rhode    Island   Whistleblowers’

 Protection Act, R.I. Gen. Laws § 28-50-1; the Rhode Island Parental

 and Family Medical Leave Act, R.I. Gen. Laws § 28-48-1 et seq.;

 and the Family and Medical Leave Act of 1993 (“FLMA”), 29 U.S.C.

 § 2601 et seq.         See Compl. ¶¶ 43-66.               Plaintiff also brings

 allegations     of    defamation     and       false    light.    Id.   ¶¶   67-75.

 Defendant now moves to dismiss all six counts of the Complaint.

 Def. Mot. 1.

 II.    Standard of Review

        When a defendant moves to dismiss a plaintiff’s complaint



                                            3
Case 1:18-cv-00428-WES-LDA Document 34 Filed 05/11/20 Page 4 of 16 PageID #: 267



 pursuant to Federal Rules of Civil Procedure 12(b)(6), the court

 must accept as true all of the plaintiff’s well-pleaded facts and

 make all reasonable inferences in the plaintiff’s favor.                             See

 Aulson v. Blanchard, 83 F.3d 1, 3 (1st Cir. 1996).                         In order to

 defeat a motion to dismiss for failure to state a claim, the

 plaintiff’s “[f]actual allegations must be enough to raise a right

 to relief above the speculative level[.]”                  Bell Atlantic Corp. v.

 Twombly, 550 U.S. 544, 555 (2007).

 III.    Analysis

        A.       Fair Labor Standards Act (Count I)

        Plaintiff        asserts    claims    for   both     failure    to     pay    and

 retaliation under the FLSA.            Compl. ¶¶ 43-48.

                 1. Failure to Pay

        The FLSA requires employers to pay their employees minimum

 wage and overtime pay, making failure to do so unlawful.                      Perez v.

 Lorraine Enters., Inc., 769 F.3d 23, 27 (1st Cir. 2014) (minimum

 wage); De Jesus-Rentas v. Baxter Pharmacy Servs. Corp., 400 F.3d

 72, 74 (1st Cir. 2005) (overtime pay).                    The “FLSA provides that

 employees       may     initiate   actions      against    their   employers”        for

 violating three provisions: 29 U.S.C. § 206 (minimum wage); 29

 U.S.C.      §     207    (overtime     compensation);        and      29    U.S.C.     §

 215(a)(3)(retaliation).            Chebotnikov v. LimoLink, Inc., No. CV 14-

 13475-FDS, 2017 WL 2888713, at *15 (D. Mass. July 6, 2017).



                                             4
Case 1:18-cv-00428-WES-LDA Document 34 Filed 05/11/20 Page 5 of 16 PageID #: 268



       Plaintiff makes two sets of failure to pay allegations, one

 related    to    tip   compensation   and    the   other   related   to   break

 compensation.      See Compl. ¶¶ 16-18.       As for the tip allegations,

 Plaintiff alleges that her tips were missing from her tip envelope

 and that Defendant refused to release her tips until she completed

 certain chores.        Id. ¶¶ 17-18.        As for the break allegations,

 Plaintiff alleges “be[ing] denied lunch breaks and regular breaks

 . . . [and being] denied compensation for this mandatory worktime.”

 Id. ¶ 16.       Defendant argues that the failure to pay claim should

 be dismissed because Plaintiff has not adequately pled that she

 was denied minimum wage or overtime pay, and Plaintiff’s claim

 that Defendant withheld tips fails “where it is not tied to a

 minimum wage or overtime claim under the FLSA.” Def. Mot. 4-5.

       Under section 203(m) of the FLSA, employers can pay certain

 service employees a reduced minimum wage, if the employees earn

 the full minimum wage through tips, known as a tip credit.                 Levi

 v. Gulliver’s Tavern Inc., No CV 15-216 S, 2016 WL 552469, at *2

 (D.R.I. Feb. 10, 2016).      However, in order for an employee to bring

 a tip credit claim, her employer must actually take the tip credit

 – “[i]f employers deduct from employees’ tips and still pay them

 the full minimum wage, the sharing of tips does not implicate

 Section 203(m) . . .”       Id. (dismissing the plaintiffs’ tip sharing

 claims where the plaintiffs did not allege that they received a

 reduced minimum wage that the defendant offset with tips).

                                        5
Case 1:18-cv-00428-WES-LDA Document 34 Filed 05/11/20 Page 6 of 16 PageID #: 269



       Here, Plaintiff has failed to allege a base wage or any

 payment structure whatsoever.       See generally Compl.     Plaintiff has

 given the Court no “mechanism [to infer how] the FLSA may have

 been violated[.]”     Pruell v. Caritas Christi, 678 F.3d 10, 14 (1st

 Cir. 2012) (emphasis omitted).            Furthermore, the Complaint does

 not allege the requisite facts to state a sufficient unlawful tip

 pool or tip credit claim.           See Levi, 2016 WL 552469, at *2.

 Therefore, as concerns the allegedly withheld tips, Plaintiff has

 failed to state a claim for failure to pay under the FLSA.

       Regarding the break allegations, if an employee is forced to

 work during a meal break without pay, and it results in a work-

 week in excess of forty hours, it may constitute a violation of

 FLSA’s overtime provisions.       See 29 U.S.C. § 207(a)(1); Manning v.

 Boston Medical Center Corp., 725 F.3d 34, 44-47 (1st Cir. 2013)

 (finding the plaintiffs’ complaint sufficient to state a claim

 under FLSA that workers were required to work “through their

 designated breaks,” resulting in a more than 40-hour work week).

 Here, Plaintiff has not alleged that she worked more than forty

 hours per week, which is the “statutory minimum to trigger the

 FLSA overtime compensation requirements.”            Mercado-Rodriguez v.

 Hernandez Rosario, 150 F. Supp. 3d 171, 174 (D.P.R. 2016). Without

 knowing Plaintiff’s work hours, the “amended complaint does not

 provide examples (let alone estimates as to the amounts) of such

 unpaid time.”     Pruell, 678 F.3d at 14.        Accordingly, as concerns

                                       6
Case 1:18-cv-00428-WES-LDA Document 34 Filed 05/11/20 Page 7 of 16 PageID #: 270



 the allegedly withheld overtime compensation, Plaintiff has not

 stated a claim for failure to pay under the FLSA.

             2. Retaliation

       “The elements of a retaliation claim under the FLSA require,

 at   minimum,   a   showing   that      (1)    the   plaintiff    engaged     in   a

 statutorily protected activity, and (2) his employer thereafter

 subjected him to an adverse employment action (3) as a reprisal

 for having engaged in protected activity.” Claudio-Gotay v. Becton

 Dickinson Caribe, Ltd, 375 F.3d 99, 102 (1st Cir. 2004) (citing

 Blackie v. Maine, 75 F.3d 716, 722 (1st Cir. 1996)).                    Defendant

 argues that Plaintiff “does not allege that she sought to assert

 rights   expressly    protected    by    the    FLSA    prior    to   any   alleged

 retaliatory conduct,” and that Defendant did not take any adverse

 employment action against her. Def. Mot. 5-6.

       The Court finds that Plaintiff’s formal letter to Defendant’s

 corporate office and her filed Complaint in Superior Court - both

 of which expressed concerns over the failure to pay tips and

 working-lunchbreak      pay   -   sufficiently         qualify   as   statutorily

 protected activity at this stage.             Compl. ¶¶ 21-22, 26; see also

 29 U.S.C. § 215(a)(3); Kasten v. Saint-Gobain Performance Plastics

 Corp., 563 U.S. 11, 14 (2011) (“[T]he phrase ‘filed any complaint’

 contemplates some degree of formality, certainly to the point where

 the recipient has been given fair notice that a grievance has been

 lodged and does, or should, reasonably understand the matter as

                                          7
Case 1:18-cv-00428-WES-LDA Document 34 Filed 05/11/20 Page 8 of 16 PageID #: 271



 part of its business concerns.”); Claudio-Gotay, 375 F.3d at 102

 (to engage in statutorily protected activity, “the employee must

 . . . file . . . an action adverse to the employer . . . or

 otherwise engage in activities that reasonably could be perceived

 as directed towards the assertion of rights protected by the FLSA”)

 (quoting McKenzie v. Renberg’s Inc., 94 F.3d 1478, 1486 (8th Cir.

 1998)).

        As for the second element – “materially adverse employment

 action” – Plaintiff alleges that after filing the two letters to

 corporate, she was “removed from the regularly posted schedule”

 and that “at least 6 (six) clients attempted to book appointments

 with the Plaintiff through the salon, but were falsely informed

 that she was ‘not available’ and was ‘not going to be available.’”

 Compl. ¶ 23. Plaintiff complains of further retaliatory behavior

 after she filed a Complaint in the instant case in state Superior

 Court, including, inter alia, being “ridiculed and mocked” at work

 and “scheduled for abbreviated time for services” with clients.

 See id. ¶ 26.

        Materially adverse employment activity requires a “case-by-

 case inquiry” decided on an objective basis.           Blackie, 75 F.3d at

 725 (citations omitted).      “Typically, the employer must either (1)

 take    something    of   consequence     from   the   employee,   say,   by

 discharging or demoting her, reducing her salary, or divesting her

 of significant responsibilities, or (2) withhold from the employee

                                       8
Case 1:18-cv-00428-WES-LDA Document 34 Filed 05/11/20 Page 9 of 16 PageID #: 272



 an accouterment of the employment relationship, say, by failing to

 follow a customary practice of considering her for promotion after

 a particular period of service.”           Id. (citations omitted).

       At minimum, taking Plaintiff’s allegations as true, the fact

 that Plaintiff was taken off the schedule, and had her role in the

 salon reduced, amounts to a divestment of responsibilities under

 Blackie. See Compl. ¶ 23. Accordingly, Plaintiff has sufficiently

 alleged materially adverse employment action, and since Defendant

 does not challenge the causation element, Plaintiff has stated a

 cognizable claim for retaliation under the FLSA. 1

       Thus,   Defendant’s     Motion   to     Dismiss   is   GRANTED   as   to

 Plaintiff’s FLSA failure to pay claim, but Defendant’s Motion to

 Dismiss is DENIED as to Plaintiff’s FLSA retaliation claim.

       B.   Rhode Island Wage Payment Statutes (Count II)

       In this Count, Plaintiff alleges violations of the Rhode

 Island Minimum Wage Act (“RIMWA”), R.I. Gen. Laws § 28-12-4.1 2,


       1  Even if an employer’s actions do not otherwise violate
 FLSA, the employer can still be held liable for retaliating against
 an employee who took action against it, so long as that employee’s
 action operates under a “reasonable belief” that the employer is
 violating FLSA. See Claudio-Gotay, 375 F.3d at 102 (quoting EEOC
 v. HBE Corp., 135 F.3d 543, 554 (8th Cir. 1998)).

       2 It is not entirely clear that Plaintiff asserts a claim
 under the RIMWA. See Compl. ¶¶ 49-51. Although Plaintiff cites
 to R.I. Gen. Laws § 28-12-4.1, she only references Defendant’s
 refusal to pay “premium pay for regular hours worked on Sundays
 and holidays.”   Compl. ¶ 50.   Like in Count I, to the extent
 Plaintiff intends to bring a claim under RIMWA, Plaintiff has
 failed to adequately allege routine work hours, base salary, or
                                        9
Case 1:18-cv-00428-WES-LDA Document 34 Filed 05/11/20 Page 10 of 16 PageID #: 273



  and the Rhode Island Sunday Pay Act (“Sunday Pay Act”), R.I. Gen.

  Laws § 25-3-3.    Compl. ¶¶ 49-51.     Defendant moves to dismiss Count

  II on the basis that there is no private right of action under the

  Sunday Pay Act.     Def. Mot. 9-10.

         Citing Casperson v. AAA Southern New England, No. PC-2014-

  6139, 2016 WL 6107473, at *3 (R.I. Super. Oct. 13, 2016), Defendant

  argues that no private right of action exists under the Sunday Pay

  Act.   Id.   The Rhode Island Superior Court in Casperson relied on

  this Court’s reasoning in Hauser v. Rhode Island Department of

  Corrections, 640 F. Supp. 2d 143 (D.R.I. 2009), granting the

  defendant’s    motion    for   judgment   on   the   pleadings   as   to   the

  plaintiff’s claim under the Sunday Pay Act for failure to pay

  premium compensation for Sunday work, stating that “[t]here can be

  little doubt that had the General Assembly deemed it appropriate

  or necessary to afford employees a private right of action against

  employers to enforce the [statute], it would have expressly done

  so.”    Casperson, 2016 WL 6107473, at *3 (quoting Hauser, 640 F.

  Supp. 2d at 146).       This still rings true.




  any details of her employment contract. See Compl. ¶¶ 16-18, 49-
  51; see also D’Arezzo v. Providence Ctr., Inc., 142 F. Supp. 3d
  224, 238-9 (D.R.I. 2015) (holding that in order to state a claim
  under RIMWA, which parallels its federal equivalent, a plaintiff
  must show either that in any given workweek, the plaintiff’s
  compensation divided by hours worked dips below minimum wage or
  that the employee was required to perform “additional work . . .
  not bargained for in [the] employment contract”).

                                       10
Case 1:18-cv-00428-WES-LDA Document 34 Filed 05/11/20 Page 11 of 16 PageID #: 274



        Accordingly, Defendant’s Motion to Dismiss Plaintiff’s claims

  under the Sunday Pay Act (and the RIMWA to the extent it is alleged)

  is GRANTED.    These claims are dismissed without prejudice to allow

  Plaintiff to seek state administrative remedies.

        C.    Rhode Island Whistleblowers’ Protection Act (Count III)

        To make out a prima facie claim under the Rhode Island

  Whistleblowers’       Protection   Act      (“RIWPA”),   “the    plaintiff     must

  demonstrate:    1)    that   she   engaged     in    protected      whistleblowing

  conduct as defined by the Act; 2) that she suffered an adverse

  employment action contemporaneously or thereafter; and 3) that the

  adverse action was causally related to the protected conduct.”

  Chagnon v. Lifespan Corp., No. CV 15-493S, 2017 WL 3278952, at *2

  (D.R.I. June 19, 2017), report and recommendation adopted, No. CV

  15-493 S, 2017 WL 3278858 (D.R.I. Aug. 1, 2017) (citation omitted).

  Defendant moves to dismiss Plaintiff’s RIWPA claim because “her

  factual allegations fall short of the kind of employer conduct

  that constitutes materially adverse employment action.”                   Def. Mot.

  10.   No other elements are challenged.              See id. at 10-11.

        The    standard     for   what     constitutes         materially      adverse

  employment action under the RIWPA is generally the same as it is

  under the FLSA.         See Russo v. State, Dept. of Mental Health,

  Retardation     and     Hospitals,     87     A.3d    399,    408    (R.I.     2014)

  (interpreting the term in light of federal case law).                      For the

  same reasons outlined in the Court’s discussion of Plaintiff’s

                                           11
Case 1:18-cv-00428-WES-LDA Document 34 Filed 05/11/20 Page 12 of 16 PageID #: 275



  FLSA   claims,    she    has    sufficiently       alleged    materially        adverse

  action   under    the    RIWPA.       See     supra   III(A)(2).           Therefore,

  Defendant’s Motion to Dismiss Count III is DENIED.

         D. Rhode Island Parental and Medical Family Leave Act and
         Family Medical Leave Act (Counts IV and V)

         Both the Rhode Island Parental and Medical Family Leave Act

  (“RIPFMLA”)      and    FMLA    “prohibit     an   employer    from    retaliating

  against an employee for taking a medical leave.”                       Bellisle v.

  Landmark Med. Ctr., 207 F. Supp. 3d 153, 165 (D.R.I. 2016).                      Under

  both statutes, “[a]n employee can make a prima facie showing of

  illegal retaliation if she demonstrates that (1) she availed

  herself of a protected right under the FMLA; (2) an employment

  decision   adversely      affected     her;    and    (3)    there    is    a   causal

  connection between the employees’ [sic] protected activity and the

  employer’s adverse employer action.”               Id. (citation omitted).

         Once again, Defendant moves to dismiss both counts only on

  the grounds that Plaintiff fails to allege a materially adverse

  employment action, the second element for both causes of action.

  See Def. Mot. 11-12.           Plaintiff alleges that after taking medical

  leave, management retaliated by: reducing Plaintiff’s hours from

  full time to part time; giving Plaintiff “virtually no clients”

  despite her being in “front” of the schedule book, giving Plaintiff

  “menial tasks” like “shaking nail polish bottles while less tenured

  technicians were given walk-in clients”; removing Plaintiff “from


                                          12
Case 1:18-cv-00428-WES-LDA Document 34 Filed 05/11/20 Page 13 of 16 PageID #: 276



  the online booking system”; informing clients “that Plaintiff no

  longer worked for the company”; and singling out Plaintiff for a

  “Performance Improvement Review[.]”           Compl. ¶¶ 34(a)-(e), 35.

  Given the foregoing, Plaintiff has sufficiently alleged materially

  adverse activity by Defendant.         See infra III(A)(2).

        Accordingly, Plaintiff has stated a claim under both the

  RIPFMLA and the FMLA, and Defendant’s Motion to Dismiss is DENIED

  as to Counts IV and V.

        E.   Defamation and False Light Claims (Count VI)

        In   this   Count,   Plaintiff    brings   claims     for    defamation,

  defamation per se, and false light.         Compl. ¶ 16.      Specifically,

  Plaintiff alleges that Defendant defamed her by falsely informing

  at least six of Plaintiff’s prospective clients trying to book

  appointments with her that she was “not available” or “not going

  to be available,” when she was actually available to work and had

  never requested vacation days. Compl. ¶¶ 23-25. Plaintiff alleges

  she lost business due to Defendant’s statements.             Id.    Plaintiff

  also claims that on a separate occasion, “while [Plaintiff was on]

  medical leave, clients were informed that Plaintiff no longer

  worked for the company[.]”        Id. ¶ 34(e).     Defendant argues that

  “[e]ven if the statement [were] false, it is innocuous” and does

  not rise to the level of defamation.         Def. Mot. 13.

        In order to be defamatory, “a plaintiff must show that the

  statement    is   ‘false   and   malicious,      imputing    conduct    which

                                       13
Case 1:18-cv-00428-WES-LDA Document 34 Filed 05/11/20 Page 14 of 16 PageID #: 277



  injuriously affects a man[’]s reputation, or which tends to degrade

  him in society or bring him into public hatred and contempt . . .

  .’”   Burke v. Gregg, 55 A.3d 212, 218 (R.I. 2012) (quoting Marcil

  v. Kells, 936 A.2d 208, 212 (R.I. 2007)).         “The decisive question

  is what the person or persons to whom the communication was

  published reasonably understood as the meaning intended to be

  expressed.”     Marcil, 936 A.2d at 213 (citation omitted).         Whether

  a statement is defamatory is a question of law for the Court to

  decide.   Budget Termite & Pest Control, Inc. v. Bousquet, 811 A.2d

  1169, 1172 (R.I. 2002).

        The context of alleged defamatory statements is important to

  the analysis.    See Budget Termite & Pest Control, 811 A.2d at 1172,

  1174-75 (“In determining whether a statement is merely an opinion

  that does not imply the existence of undisclosed defamatory facts,

  we consider the . . . context.”) (internal citation omitted).

  Here, where customers were told that Plaintiff was no longer

  working at the salon – but not that she was fired – there was no

  underlying implication of a defamatory fact, as the customers could

  have believed she voluntarily left. 3 See id. at 1174 (finding that

  cartoon did not constitute defamation because “the statements




        3Plaintiff argues that Defendant’s statements have prevented
  her from getting another job in the beauty industry, but the causal
  connection between that and the statements is not clear. Pl.’s
  Mem. in Supp. of Her Obj. and Opp’n to Def.’s Mot. to Dismiss Pl.’s
  Am. Compl. 24-25, ECF No. 25-1.
                                       14
Case 1:18-cv-00428-WES-LDA Document 34 Filed 05/11/20 Page 15 of 16 PageID #: 278



  contained therein were not assertions of fact but rhetorical,

  exaggerated means of expressing opinions that did not imply the

  existence       of    undisclosed      defamatory    facts        about    plaintiff”)

  (internal citation and quotation marks omitted).                          Accordingly,

  Plaintiff has not stated a claim for defamation.

        Plaintiff also alleges defamation per se, a sub-category of

  defamation involving actions that do not require proof of special

  damages.       See Marcil, 936 A.2d at 212.          Specifically, she alleges

  Defendant made statements which fall under the third category of

  defamation per se: statements that “charge[] improper conduct,

  lack of skill, or integrity in ones [sic] profession or business”

  in a way that is “calculated to cause injury.”                           Id.; see also

  Compl.    ¶¶     67-75.       “[T]he   disparaging      words      must    affect    the

  plaintiff [in a way] that is peculiarly harmful” to the trade or

  business in which he or she is engaged.                 Marcil, 936 A.2d at 213.

  Plaintiff has offered no explanation why the statements “not

  available” or “no longer worked for the company” were “peculiarly

  harmful” to cosmetologists, and so fails to state a claim of

  defamation per se.           See id.; see also Compl. ¶¶ 23, 34(e).

        To recover for false light, a plaintiff must establish that

  there has been some “publication of a false or fictious fact which

  implies     an       association    which     does   not        exist;    [and]    [t]he

  association          which   has   been     published      or    implied     would   be

  objectionable          to    the   ordinary      reasonable         man    under     the

                                              15
Case 1:18-cv-00428-WES-LDA Document 34 Filed 05/11/20 Page 16 of 16 PageID #: 279



  circumstances[.]”      R.I. Gen. Laws § 9-1-28.1(a)(4)(i).               “Unlike

  defamation, a false-light action requires that a plaintiff be given

  unreasonable and highly objectionable publicity that attributes to

  him characteristics, conduct or beliefs that are false, and so is

  placed before the public in a false position.”             Cullen v. Auclair,

  809 A.2d 1107, 1112 (R.I. 2002) (citation and internal quotations

  omitted).      Plaintiff   has     not    adequately    alleged   such    “major

  misrepresentation     of   [her]    character,       history,   activities    or

  beliefs” that a reasonable person might take “serious offense,”

  and accordingly she has not stated a false light claim.              See id.

        Therefore, Defendant’s Motion to Dismiss is GRANTED as to

  Count VI.

  IV.   Conclusion

        In conclusion, the Defendant’s Motion to Dismiss is GRANTED

  as to the Count I FLSA failure to pay claim and DENIED as to the

  Count I FLSA retaliation claim.               Moreover, Defendant’s Motion to

  Dismiss is GRANTED as to Counts II and VI.               Finally, Defendant’s

  Motion to Dismiss is DENIED as to Counts III, IV, and V.


  IT IS SO ORDERED.




  William E. Smith
  District Judge
  Date: May 11, 2020




                                           16
